Exhibit 10.1

FIRST AMENDMENT TO
CREDIT AGREEMENT

     THIS FIRST AMENDMENT (“First Amendment”) is made as of this December 12,
2008 by and among the financial institutions signatory hereto (individually a
“Lender,” and any and all such financial institutions collectively, the
“Lenders”), Comerica Bank, as Administrative Agent for the Lenders (in such
capacity, the “Agent”), Vishay Intertechnology, Inc. (“Vishay”) and the other
Permitted Borrowers as defined therein (together with Vishay, the “Borrowers”).

RECITALS

     A. The Borrowers have entered into that certain Fourth Amended and Restated
Credit Agreement dated as of June 24, 2008 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Credit Agreement”)
with each of the Lenders and the Agent pursuant to which the Lenders agreed,
subject to the satisfaction of certain terms and conditions, to extend or to
continue to extend financial accommodations to the Borrowers, as provided
therein.

     B. At the request of the Borrowers, Agent and the Lenders have agreed to
make certain amendments and modifications to the Credit Agreement as set forth
below, but only on the terms and conditions set forth in this First Amendment.

     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, Borrowers, Agent and the Lenders agree:

     1. Section 1.1 of the Credit Agreement is hereby amended as follows:

     (a) by inserting the following definitions into Section 1.1 of the Credit
Agreement in their appropriate alphabetical order:

““Base Rate” shall mean for any day, that rate of interest which is equal to the
greater of (i) the LIBOR-based Rate and (ii) the Prime-based Rate, plus the
Applicable Margin.”

““Base Rate Advance” shall mean an Advance which bears interest at the Base
Rate.”

““LIBOR Rate” shall mean, with respect to any Advance carried at the LIBOR-based
Rate outstanding hereunder, the per annum rate of interest determined on the
basis of the rate for deposits in United States Dollars the per annum rate for a
period equal to one (1) month appearing on Page BBAM of the Bloomberg Financial
Markets Information Service as of 11:00 a.m. (Detroit, Michigan time) (or soon
thereafter as practical) on such day, or if such day is not a Business Day, on
the immediately preceding Business Day. In the event that such rate does not
appear on Page BBAM of the Bloomberg Financial Markets Information Service (or
otherwise on such Service), the “LIBOR Rate” shall be determined by reference to
such other publicly available service for displaying eurodollar rates as may be
agreed upon by Agent and Borrowers, or, in the absence of such agreement, the
“LIBOR Rate” shall, instead, be the per annum rate equal to the average of the
rate at which Agent is offered dollar deposits at or about 11:00 a.m. (Detroit,
Michigan time) (or soon thereafter as practical) on such day in the interbank
eurodollar market in an amount comparable to the principal amount of the
Indebtedness hereunder which is to bear interest at such “LIBOR Rate” and for a
period equal to one (1) month.”

--------------------------------------------------------------------------------

““LIBOR-based Rate” shall mean for any day a per annum interest rate which is
equal to the sum of one percent (1.0%) plus the quotient of the following:

            (a)       the LIBOR Rate;     divided by   (b) a percentage
(expressed as a decimal) equal to 1.00 minus the maximum rate on such date at
which Bank is required to maintain reserves on "Euro-currency Liabilities" as
defined in and pursuant to Regulation D of the Board of Governors of the Federal
Reserve System or, if such regulation or definition is modified, and as long as
Bank is required to maintain reserves against a category of liabilities which
includes eurodollar deposits or includes a category of assets which includes
eurodollar loans, the rate at which such reserves are required to be maintained
on such category.”

     (b) by amending the following definitions such that the references to
“Prime-based Advance” and “Prime-based Rate” shall be deleted and replaced with
a reference to “Base Rate Advance” and “Base Rate”, respectively: “Advance(s)”,
“Applicable Interest Rate”, “Revolving Credit Advance”, “Swing Line Advance” and
“Term Loan Advance”.

     2. Section 7.18 of the Credit Agreement is hereby deleted and the following
is inserted in its place: “7.18 Intentionally Omitted.”

     3. Sections 11.5, 11.6 and 11.7 of the Credit Agreement are hereby deleted,
and the following is inserted in their respective places:

--------------------------------------------------------------------------------

“11.5 Circumstances Affecting Eurocurrency-based Rate and LIBOR-based Rate
Availability. If Agent or the Required Lenders (after consultation with Agent)
shall determine in good faith that, by reason of circumstances affecting the
foreign exchange and interbank markets generally, deposits in eurodollars or in
any Alternative Currency, as the case may be, in the applicable amounts are not
being offered to the Agent or such Lenders, then Agent shall forthwith give
notice thereof to Borrowers. Thereafter, until Agent notifies Borrowers that
such circumstances no longer exist, (i) the obligation of Lenders to make
Eurocurrency-based Advances and LIBOR-based Advances (other than in any
applicable Alternative Currency with respect to which deposits are available, as
required hereunder), and the right of Borrowers to convert an Advance to or
refund an Advance as a Eurocurrency-based Advance, as the case may be (other
than in any applicable Alternative Currency with respect to which deposits are
available, as required hereunder) shall be suspended, and (ii) the Borrowers
shall repay in full (or cause to be repaid in full) the then outstanding
principal amount of each such Eurocurrency-based Advance or LIBOR-based Advance
covered hereby in the applicable Permitted Currency, together with accrued
interest thereon, any amounts payable under Sections 11.1 and 11.8 hereof, and
all other amounts payable hereunder on the last day of the then current Interest
Period applicable to such Advance. Upon the date for repayment as aforesaid and
unless Company notifies Agent to the contrary within two (2) Business Days after
receiving a notice from Agent pursuant to this Section, such outstanding
principal amount shall be converted to a Prime-based Advance as of the last day
of such Interest Period.

11.6 Laws Affecting Eurocurrency-based Rate and LIBOR-based Rate Availability.
If, after the date of this Agreement, the adoption or introduction of, or any
change in, any applicable law, rule or regulation or in the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective Eurocurrency Lending Offices) with any request or
directive (whether or not having the force of law) of any such authority, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Eurocurrency Lending Offices) to honor its obligations hereunder to
make or maintain any Advance with interest at the Eurocurrency-based Rate or the
LIBOR-based Rate or in any Alternative Currency, such Lender shall forthwith
give notice thereof to Borrowers and to Agent. Thereafter, (a) the obligations
of the applicable Lenders to make Eurocurrency-based Advances and LIBOR-based
Advances or Advances in any such Alternative Currency and the right of Borrowers
to convert an Advance into or refund an Advance as a Eurocurrency-based Advance
or as an Advance in any such Alternative Currency shall be suspended and
thereafter Borrowers may select as Applicable Interest Rates or as Alternative
Currencies only those which remain available and which are permitted to be
selected hereunder, and (b) if any of the Lenders may not lawfully continue to
maintain an Advance as a Eurocurrency-based Advance or a LIBOR-based Advance or
in such Alternative Currency, the applicable Advance shall immediately be
converted to a Prime-based Advance (in the Dollar Amount thereof) and the
Prime-based Rate shall be applicable thereto for the remainder of any applicable
Interest Period. For purposes of this Section, a change in law, rule,
regulation, interpretation or administration shall include, without limitation,
any change made or which becomes effective on the basis of a law, rule,
regulation, interpretation or administration presently in force, the effective
date of which change is delayed by the terms of such law, rule, regulation,
interpretation or administration.

--------------------------------------------------------------------------------

11.7 Increased Cost of Advances Carried at a Eurocurrency-based Rate or a
LIBOR-based Rate. If, after the date of this Agreement, the adoption or
introduction of, or any change in, any applicable law, rule or regulation or in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Eurocurrency Lending Offices) with any request or directive (whether
or not having the force of law) of any such authority, central bank or
comparable agency:

(a) shall subject any of the Lenders (or any of their respective Eurocurrency
Lending Offices) to any tax, duty or other charge with respect to any Advance or
shall change the basis of taxation of payments to any of the Lenders (or any of
their respective Eurocurrency Lending Offices) of the principal of or interest
on any Advance or any other amounts due under this Agreement in respect thereof
(except for changes in the rate of tax on the overall net income of any of the
Lenders or any of their respective Eurocurrency Lending Offices imposed by the
jurisdiction in which such Lender’s principal executive office or Eurocurrency
Lending Office is located); or

(b) shall impose, modify or deem applicable any reserve (including, without
limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any of the Lenders (or any of
their respective Eurocurrency Lending Offices) or shall impose on any of the
Lenders (or any of their respective Eurocurrency Lending Offices) or the foreign
exchange and interbank markets any other condition affecting any Advance;

and the result of any of the foregoing matters is to increase the costs to any
of the Lenders of maintaining any part of the Indebtedness hereunder as a
Eurocurrency-based Advance or a LIBOR-based Advance or as an Advance in any
Alternative Currency, or to reduce the amount of any sum received or receivable
by any of the Lenders under this Agreement in respect of a Eurocurrency-based
Advance or a LIBOR-based Advance or any Advance in an Alternative Currency, as
the case may be, then such Lender shall promptly notify Agent, and Agent shall
promptly notify Borrowers of such fact and demand compensation therefor and,
within fifteen (15) days after such notice, Borrowers agree to pay to such
Lender or Lenders such additional amount or amounts as will compensate such
Lender or Lenders for such increased cost or reduction.

--------------------------------------------------------------------------------

Agent will promptly notify Borrowers of any event of which it has knowledge
which will entitle Lenders to compensation pursuant to this Section, or which
will cause Borrowers to incur additional liability under Sections 11.1 and 11.8
hereof, provided that Agent shall incur no liability whatsoever to the Lenders
or Borrowers in the event it fails to do so. A certificate of Agent (or such
Lender, if applicable) setting forth the basis for determining such additional
amount or amounts necessary to compensate such Lender or Lenders shall accompany
such demand and shall be conclusively presumed to be correct absent manifest
error. For purposes of this Section, a change in law, rule, regulation,
interpretation, administration, request or directive shall include, without
limitation, any change made or which becomes effective on the basis of a law,
rule, regulation, interpretation, administration, request or directive presently
in force, the effective date of which change is delayed by the terms of such
law, rule, regulation, interpretation, administration, request or directive.”

     4. The Credit Agreement is hereby amended by (a) deleting all references to
“Prime-based Advance” and “Prime-based Rate” and replacing such references with
references to “Base Rate Advance” and “Base Rate”, respectively, in Articles 2
through 13, inclusive and in the Exhibits to the Credit Agreement and (b)
deleting Schedule 4.1 to the Credit Agreement and inserting the attached Annex A
in its place.

     5. Vishay Israel and its Subsidiaries, Z.T.R. Electronics Ltd., Dale Israel
Electronic Industries Ltd., V.I.E.C. Ltd. and Draloric Israel Ltd.
(collectively, the “Israeli Pledging Subsidiaries”) have, together with Vishay
and certain of Vishay’s other Subsidiaries, entered into a pledge agreement (the
“Existing Vishay Europe Pledge”) which grants a lien to the Agent for the
benefit of the Lenders over certain of the shares of Vishay Europe. Vishay has
requested that the Israeli Pledging Subsidiaries be released from the Existing
Vishay Europe Pledge, and that the Israeli Pledging Subsidiaries not be required
to enter into any other pledges of their equity interests in Vishay Europe or
any other Significant Subsidiary of which they may, in the future, become an
equity holder. The undersigned Lenders, by execution and delivery of this
Amendment, hereby consent and agree that the Agent may release the Israeli
Pledging Subsidiaries from the Existing Vishay Europe Pledge, subject to
(notwithstanding the definition of “Significant Foreign Subsidiaries” in the
Credit Agreement) the execution and delivery by Vishay of a pledge agreement,
otherwise meeting the requirements of Section 7.16 of the Credit Agreement over
the stock of Vishay Israel within one hundred and eighty (180) days of the date
hereof, as such time period may be further extended from time to time by the
Agent in its discretion.

     6. This First Amendment shall become effective (according to the terms
hereof) on the date (the “First Amendment Effective Date”) that the following
conditions have been fully satisfied by the Borrowers (the “Conditions”):

--------------------------------------------------------------------------------


      (a)      

Agent shall have received counterpart copies (by facsimile or email) of (i) this
First Amendment (in form and substance acceptable to Agent), duly executed and
delivered by the Borrowers and the requisite Lenders, and (ii) those certain
Reaffirmations of Guaranty by the applicable Guarantors party thereto, in each
case with original signatures to follow promptly thereafter.

  (b)

Agent shall have received such other documentation as it may reasonably request
within a reasonable time period following such request, giving consideration to
the extent and nature of the information so requested.

     7. Each of the Borrowers hereby represents and warrants that, after giving
effect to any amendments, consents and waivers contained herein, execution and
delivery of this First Amendment and the performance by each of them of their
respective obligations under the Credit Agreement as amended hereby (herein, as
so amended, the “Amended Credit Agreement”) are within its company powers, have
been duly authorized, are not in contravention of law or the terms of its
operating agreement or other organizational documents, as applicable, and except
as have been previously obtained, do not require the consent or approval,
material to the amendments set forth herein, of any governmental body, agency or
authority, and the Amended Credit Agreement will constitute the valid and
binding obligations of the Borrowers, as applicable, enforceable in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium, fraudulent conveyance, ERISA
or similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity (whether enforcement is sought in a proceeding in
equity or at law).

     8. Except as specifically set forth herein, this First Amendment shall not
be deemed to amend or alter in any respect the terms and conditions of the
Credit Agreement (including without limitation all conditions and requirements
for Advances and any financial covenants) or any of the other Loan Documents, or
to constitute a waiver or release by any of the Lenders or the Agent of any
right, remedy, Collateral, Default or Event of Default under the Credit
Agreement or any of the other Loan Documents, except to the extent specifically
set forth herein. Each of the Borrowers hereby acknowledges and agrees that this
First Amendment and the amendments contained herein do not constitute any course
of dealing or other basis for altering any obligation of the Borrowers, any
other Credit Party or any other party or any rights, privilege or remedy of the
Lenders under the Credit Agreement, any other Loan Document, any other agreement
or document, or any contract or instrument except as expressly set forth herein.
Furthermore, this First Amendment shall not affect in any manner whatsoever any
rights or remedies of the Lenders or the Agent with respect to any other
non-compliance by the Borrowers with the Credit Agreement or the other Loan
Documents not waived or otherwise amended hereby, whether in the nature of a
Default or Event of Default, and whether now in existence or subsequently
arising, and shall not apply to any other transaction.

     9. Each of the Borrowers hereby acknowledges and confirms that it does not
possess any claim, cause of action, demand, defense, and other right of action
whatsoever, in law or equity against the Agent or any of the Lenders
(collectively, the “Lender Parties”), prior to or as of the date of this First
Amendment by reason of any cause or matter of any kind or nature whatsoever,
including, but not limited to, any cause or matter arising from, relating to, or
connected with, in any manner the Credit Agreement, any of the Loan Documents,
any related document, instrument or agreement or this First Amendment
(including, without limitation, any payment, performance, validity or
enforceability of any or all of the indebtedness, covenants, agreements, rights,
remedies, obligations and liabilities under the Credit Agreement, any of the
Loan Documents, any related document, instrument or agreement or this First
Amendment) or any transactions relating to any of the foregoing, or any or all
actions, courses of conduct or other matters in any manner whatsoever relating
to or otherwise connected with any of the foregoing.

--------------------------------------------------------------------------------

     10. Each of the Borrowers hereby reaffirms, confirms, ratifies and agrees
to be bound by each of its covenants, agreements and obligations under the
Credit Agreement, as amended as of the date hereof, and each other Loan Document
previously executed and delivered by it, or executed and delivered in accordance
with this First Amendment. Each reference in the Credit Agreement to “this
Agreement” or “the Credit Agreement” shall be deemed to refer to Credit
Agreement as amended by this First Amendment and each previous amendment thereto

     11. Unless otherwise defined to the contrary herein, all capitalized terms
used in this First Amendment shall have the meanings set forth in the Credit
Agreement.

     12. This First Amendment shall be a contract made under and governed by the
internal laws of the State of Michigan, and may be executed in counterpart, in
accordance with the Credit Agreement.

     13. Each of the Borrowers and the Agent agrees that any copy of this First
Amendment (or any other Loan Document) signed by them and transmitted by
facsimile, email or any other delivery method shall be admissible in evidence as
the original itself in any judicial or administrative proceeding, whether or not
the original is in existence.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Borrowers, the Lenders and Agent have each caused
this First Amendment to be executed by their respective duly authorized officers
or agents, as applicable, all as of the date first set forth above.

AGENT:      COMERICA BANK, as Agent, Swing Line Lender, Issuing Lender and
Lender      By:       /s/    Its:      COMPANY:    VISHAY INTERTECHNOLOGY, INC. 
  By:       /s/ Steven Klausner    Its:       Treasurer    PERMITTED BORROWERS: 
  SILICONIX INCORPORATED    By:       /s/ Steven Klausner    Its:      
Treasurer 


--------------------------------------------------------------------------------

CONSENT TO FIRST AMENDMENT TO FOURTH AMENDED
AND RESTATED CREDIT AGREEMENT

     The undersigned Lender hereby consents and agrees to the amendments, terms
and conditions set forth in that certain First Amendment to Fourth Amended and
Restated Credit Agreement dated December 12, 2008.

Dated: December 12, 2008

Bank of America, N.A.      By:       /s/      Its:   


--------------------------------------------------------------------------------

CONSENT TO FIRST AMENDMENT TO FOURTH AMENDED
AND RESTATED CREDIT AGREEMENT

     The undersigned Lender hereby consents and agrees to the amendments, terms
and conditions set forth in that certain First Amendment to Fourth Amended and
Restated Credit Agreement dated December 12, 2008.

Dated: December 12, 2008



JPMorgan Chase Bank, N.A.      By:       /s/      Its:   


--------------------------------------------------------------------------------

CONSENT TO FIRST AMENDMENT TO FOURTH AMENDED
AND RESTATED CREDIT AGREEMENT

     The undersigned Lender hereby consents and agrees to the amendments, terms
and conditions set forth in that certain First Amendment to Fourth Amended and
Restated Credit Agreement dated December 12, 2008.

Dated: December 12, 2008



Wachovia Bank National Association      By:       /s/      Its:   


--------------------------------------------------------------------------------

CONSENT TO FIRST AMENDMENT TO FOURTH AMENDED
AND RESTATED CREDIT AGREEMENT

     The undersigned Lender hereby consents and agrees to the amendments, terms
and conditions set forth in that certain First Amendment to Fourth Amended and
Restated Credit Agreement dated December 12, 2008.

Dated: December 12, 2008



Bank of Tokyo-Mitsubishi UFJ Trust Company      By:       /s/      Its:   


--------------------------------------------------------------------------------

CONSENT TO FIRST AMENDMENT TO FOURTH AMENDED
AND RESTATED CREDIT AGREEMENT

     The undersigned Lender hereby consents and agrees to the amendments, terms
and conditions set forth in that certain First Amendment to Fourth Amended and
Restated Credit Agreement dated December 12, 2008.

Dated: December 12, 2008



HSBC Bank USA, National Association      By:       /s/      Its:   


--------------------------------------------------------------------------------

CONSENT TO FIRST AMENDMENT TO FOURTH AMENDED
AND RESTATED CREDIT AGREEMENT

     The undersigned Lender hereby consents and agrees to the amendments, terms
and conditions set forth in that certain First Amendment to Fourth Amended and
Restated Credit Agreement dated December 12, 2008.

Dated: December 12, 2008



Bank Hapoalim B.M.      By:       /s/      Its:   


--------------------------------------------------------------------------------

CONSENT TO FIRST AMENDMENT TO FOURTH AMENDED
AND RESTATED CREDIT AGREEMENT

     The undersigned Lender hereby consents and agrees to the amendments, terms
and conditions set forth in that certain First Amendment to Fourth Amended and
Restated Credit Agreement dated December 12, 2008.

Dated: December 12, 2008



PNC Bank, National Association      By:       /s/      Its:   


--------------------------------------------------------------------------------

CONSENT TO FIRST AMENDMENT TO FOURTH AMENDED
AND RESTATED CREDIT AGREEMENT

     The undersigned Lender hereby consents and agrees to the amendments, terms
and conditions set forth in that certain First Amendment to Fourth Amended and
Restated Credit Agreement dated December 12, 2008.

Dated: December 12, 2008



Intesa Sanpaolo Spa      By:       /s/      Its:   


--------------------------------------------------------------------------------